DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The action dated May 18, 2021, contained a Double Patenting Rejection. 
However, upon further consideration, a new ground(s) of rejection is made in view of Zhao. 
Zhao was used in a previous office action, however the embodiment of claim 4F was used. In the rejection below the embodiment of Fig. 4E is being used, and the arguments previously filed are not applicable to the rejection below. 
Terminal Disclaimer
The terminal disclaimer filed on August 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/021,671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 14-17, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2012/0140166).
Referring to claims 1 and 12, Zhao discloses an ophthalmic lens, comprising (paragraph 46): a first surface and a second surface disposed about an optical axis (Fig. 4E, see annotation below); and a diffractive profile imposed on one of the first surface or the second surface, the diffractive profile including a central zone, a peripheral zone(Figs. 2A-2B), and a middle zone positioned between the central zone and the peripheral zone, wherein: the central zone includes a first set of two echelettes (Fig. 4E, see annotation below) arranged around the optical axis, the first set having a profile in r-squared space, the first set being repeated in series at least once on the central zone(Fig. 4E, see annotation below);  the middle zone including a second set of two echelettes arranged around the optical axis, the second set having a profile in r-squared space that is different than the profile of the first set(Fig. 4E, see annotation below); the peripheral zone includes a third set of two echelettes (Fig. 4E, see annotation below) arranged around the optical axis, the third set having a profile in r-squared space that is different than the profile of the first set, the third set being repeated in series at least once on the peripheral zone(Fig. 4E). 
Referring to claim 3 and 14, Zhao discloses wherein each of the two echelettes of the first set have a different profile than each other in r-squared space (Fig. 4E).
Referring to claim 4 and 15, as modified in claim 3 above, Zhao discloses wherein each of the two echelettes of the second set have a different profile than each other in r-squared space.
Referring to claim 5 and 16, Zhao discloses wherein each of the two echelettes of the third set have a different profile than each other in r-squared space (Fig. 4E).
Referring to claim 17, Zhao discloses wherein the first set is repeated once to form the first repeated set (see Fig. 4E).
Referring to claim 27, Zhao discloses an ophthalmic lens, comprising: a first surface and a second surface disposed about an optical axis (); and a diffractive profile imposed on one of the first surface or the second surface, the diffractive profile including a central zone and 4 peripheral zone(), wherein: the 
Referring to claim 28, see rejection of claims 1 and 12 above. 
Referring to claim 29, see rejection of claims 3-4 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Referring to claims 6-8 and 18-20, Zhao discloses light distribution on the diffractive regions (paragraph 59). Zhao lacks a detailed description of the first set being repeated in series on the central zone forms a repeated set that is configured to result in a light distribution with more than 20% of incident light distribution toward a first diffractive power, and more than 20% of incident light distribution toward a second diffractive power, the first diffractive power is between about 1.75 and 2.25 diopter, and the second diffractive power is between about 3.75 and 4.25 diopter and the first 
However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the regions of Zhao to have the first and second diffractive powers between 1.75 and 2.25 diopters and the light distribution of more than 20% as it would only take routine skill in the art to include these lens characteristics based on the vision correction needs required by the patient. 20% of incident light distribution toward a first diffractive power, and more than 20% of incident light distribution toward a second diffractive power, the first diffractive power is between about 1.75 and 2.25 diopter, and the second diffractive power is between about 3.75 and 4.25 diopter and the first diffractive power corresponds to a 3rd diffractive order, and the second diffractive power corresponds to a 4th diffractive order. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the regions of Zhao to have the first and second diffractive powers between 1.75 and 2.25 diopters and the light distribution of more than 20% as it would only take routine skill in the art to include these lens characteristics based on the vision correction needs required by the patient.
Referring to claims 9-11, Zhao discloses light distribution on the diffractive regions (paragraph 59). Zhao lacks a detailed description of the first set being repeated in series on the central zone forms a repeated set that is configured to result in a light distribution with less than 2% of incident light distribution toward a first diffractive power, and less than 5% of incident light distribution toward a second diffractive power, the first diffractive power is between about 1.75 and 2.25 diopter, and the second diffractive power is between about 3.75 and 4.25 diopter and the first diffractive power corresponds to a 3rd diffractive order, and the second diffractive power corresponds to a 4th diffractive order.
However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the regions of Zhao to have the first and second diffractive powers between 1.75 and 2.25 diopter and the second diffractive power between 3.75 and 4.25 and the light distribution of less than 2% and less than 5% as it would only take routine skill in the art to include these lens characteristics based on the vision correction needs required by the patient.

    PNG
    media_image1.png
    515
    729
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Zhao discloses a three zones that comprises echelettes. However, Zhao does not disclose or render obvious a middle zone that is repeated at least once/the second zone is repeated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774